February 16, 2012 Dreyfus bond fund -Dreyfus MUNICIPAL bOND FUND ("DMBF") Dreyfus PREMIER CALIFORNIA AMT-FREE municipal bond fund, INC. -DREYFUS CALIFORNIA AMT-FREE municipal bond fund ("DCAMTMBF") DERYFUS INTERMEDIATE municipal bond fund, INC. ("DIMBF") DREYFUS MUNICIPAL FUNDS, INC. -DREYFUS AMT-FREE MUNICIPAL BOND FUND ("DAFMBF') -DREYFUS HIGH YIELD MUNICIPAL BOND FUND ("DHYMBF") Supplement to Current Statement of Additional Information The following information supplements the information contained in the section of the Fund’s Statement of Additional Information entitled “Certain Portfolio Manager Information”: The following table lists the number and types of accounts (including the Fund) advised by the Fund's primary portfolio managers, and assets under management in those accounts as of January 31, 2012 : Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Daniel Barton 6 $4.2B 0 0 0 0 Thomas Casey 7 $4.8B 0 0 142 $1.9B Daniel Rabasco 4 $2.9B 5 $1.3B 8 $2.8B Christine Todd 2 $1.1B 1 $323M 79 $2.7B The following table provides information on accounts managed (included within the table above) by the Fund's primary portfolio managers, that are subject to performance-based advisory fees: Primary
